Citation Nr: 0615621	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  03-18 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an initial rating higher than 10 percent 
for residuals of a left wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1998 to March 
1999, and subsequent service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine.  Jurisdiction over 
this case was subsequently transferred to the VARO in 
Providence, Rhode Island, and that office forwarded the 
appeal to the Board.

The issue of entitlement to an initial rating higher than 10 
percent for residuals of a left wrist fracture is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

The Board notes that in his June 2003 Substantive Appeal (VA 
Form 9), the veteran stated that he was entitled to service 
connection for a right wrist disorder.  The veteran's claim 
for service connection for a right wrist disorder had been 
denied in May 2002, and he did not list this disorder in the 
January 2003 notice of disagreement (NOD) in which he 
disagreed with the RO's denial of his claim for service 
connection for a left shoulder disorder and the evaluation of 
his left wrist disorder.  See 38 C.F.R. § 20.201 (2005) 
(where rating decision adjudicates several issues, the 
specific determination with which claimant disagrees must be 
identified).  

As the veteran was notified of the denial of his claim for 
service connection for a right wrist disorder in a May 2002 
letter enclosing the May 2002 rating decision, his 
disagreement with this decision more than a year later in the 
June 2003 Substantive Appeal was untimely.  38 U.S.C.A. 
§ 7105(b)(1) (West 2002); 38 C.F.R. § 20.302(a) (2005).  The 
RO indicated in its July 2003 letter to the veteran that it 
had determined his appeal was untimely and that this 
determination was appealable, but the veteran did not 
challenge this determination.  The RO therefore correctly 
treated the claim as one for reopening, and the veteran did 
not file a NOD from the February 2004 denial of this claim, 
which is therefore not before the Board on this appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200, 20.201, 
20.302(a) (2005).


FINDING OF FACT

The preponderance of the evidence reflects that the veteran 
does not currently have a left shoulder disorder.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  That is 
what occurred here.  After the veteran filed his October 2000 
claim for service connection for a left shoulder disorder the 
RO sent him a January 2002 VCAA letter, prior to adjudicating 
the claim in May 2002.  Thus, the RO provided VCAA 
notification to the veteran prior to its initial adjudication 
of his claim. 

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  According to GC, Pelegrini 
did not require that VCAA notification contain any specific 
"magic words," and allowed for the VCAA notification 
requirements to be satisfied by a document such as a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC), as long as the document meets the four content 
requirements listed above.  VAOPGCPREC 7-2004, at 3.  See 
also Mayfield, slip op. at 9 ("The statute and regulation 
are silent regarding the format to be used for the required 
notification").

The RO's January 2002 VCAA letter met the notice requirement.  
In it, the RO correctly told the veteran that it was working 
on his claim for service connection for a left shoulder 
disorder and what the evidence had to show in order to 
establish entitlement to service connection.  The letter also 
indicated the information or evidence needed from the veteran 
and VA's duty to assist him in obtaining this evidence.  The 
RO also wrote, on page 3 of the letter: "[T]ell us about any 
additional information or evidence that you want us to try to 
get for you," and "[S]end us the evidence we need as soon 
as possible."  

In addition, while this appeal was pending, the Court decided 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.

Although the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
service-connection claim prior to adjudication of this claim, 
he was not at that time provided information regarding 
disability ratings or effective dates.  The veteran was 
provided with this information in the RO's April 2006 letter 
informing him his case was being transferred to the Board.  
To the extent that this notice was inadequate, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Because the Board will deny the 
service-connection claim in this case, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot, as there is no disability rating 
or effective date to assign.

Moreover, VA obtained the service medical records (SMRs) and 
all identified post-service medical records.  As there is no 
indication that any other records exist that should be 
requested, or that any pertinent evidence was not received, 
VA thus complied with the VCAA's duty to assist provisions 
and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim for service connection for a left shoulder 
disorder.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  Generally, to 
establish service connection, a veteran "must show (1) a 
current disability; (2) an in-service precipitating disease, 
injury or event; and (3) nexus between the current disability 
and the in-service events." Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005) (citing Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997)).  Evidence of current disability is one of the 
fundamental requirements for a grant of service connection.  
See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof 
of present disability there can be no valid claim."); see 
also Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(upholding interpretation of 38 U.S.C.A. § 1131 as requiring 
the existence of a present disability for VA compensation 
purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In the present case, the evidence reflects that the veteran 
does not have a current left shoulder disorder.  At the April 
2002 VA examination, the examiner noted that the veteran 
stated his shoulder "clicked" but the examiner could not 
feel it click.  The examiner described the shoulder as 
grossly normal, with normal range of motion including 
abduction of 0 to 180 degrees, forward flexion 0 to 180 
degrees, adduction and retroflexion to 30 degrees and 90/90 
rotation.  See 38 C.F.R. § 4.71a, Plate I (2005).  The 
veteran was also able to abduct from 0 to 180 ten times 
without a problem with and without five pounds of weight in 
his hand without complaint.  The April 2002 X-ray report 
indicated that no bone or joint pathology of the left 
shoulder was seen and the impression was within normal 
limits.  The April 2002 VA examiner characterized the left 
shoulder X-rays as "completely normal."  The examiner also 
noted that the veteran could not identify a specific trauma 
to the left shoulder, and concluded that there was no 
evidence to make a diagnosis on an old or new injury to the 
shoulder or any secondary effects therefrom.  The subsequent 
March 2003 initial VA primary care evaluation did not 
indicate any left upper extremity abnormality, and this 
appears to be the most recent medical evidence regarding the 
veteran's left shoulder.

The above evidence reflects that the veteran's left shoulder 
is normal and he does not have a current left shoulder 
disorder.  To the extent that the veteran complained of pain 
in this shoulder during and after service, "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  See also 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 
2001) (declining to reach the question whether Sanchez-
Benitez's pain was statutorily compensable, and dismissing in 
part and vacating in part Sanchez-Benitez v. West on other 
grounds).  The absence of a current left shoulder disorder 
also reflects that the in-service left trapezius strain and 
the crepitus diagnosed on the May 1999 Army reserves periodic 
examination were not chronic disorders but, rather, acute and 
transitory symptoms that resolved without residual 
disability.

Thus, the preponderance of the evidence reflects that the 
veteran does not have a current left shoulder disorder.  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for service connection for a left 
shoulder disorder must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996); Brammer v. Derwinski, 3 Vet. 
App. at  225.


ORDER

The claim for service connection for a left shoulder disorder 
is denied.


REMAND

The veteran appealed the initial evaluation assigned for his 
left wrist disorder and was afforded a December 2005 VA 
examination to determine the severity of this disorder.  
Shortly after this examination, a VA compensation and pension 
exam inquiry indicated that the December 2005 VA examination 
was insufficient because it did not provide range of motion 
figures or address the factors described in DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2005).  Although a subsequent computer generated 
document reflects that the scheduled January 2006 VA 
examination was cancelled because the veteran failed to 
appear, there is no letter to the veteran in the claims file 
informing him of the examination or the consequences of 
failing to report for it without good cause.  See 38 C.F.R. § 
3.655 (2005).  Moreover, the file does not reflect the 
address to which notice was sent nor is it indicated if the 
letter was returned as nondeliverable.  A new examination 
should therefore be scheduled, prior to which the veteran 
should be informed of the date, time, and place of the 
examination, the consequences of failing to report for it 
without good cause.

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for an 
appropriate VA orthopedic examination of 
orthopedic symptoms to determine the 
severity of his left wrist disorder.  
Inform the veteran of the date and time 
of the examination and advise him of the 
consequences of failure to appear for it 
without good cause.  38 C.F.R. § 3.655 
(2005).  The claims folder must be made 
available to the examiner.  All necessary 
testing should be done and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.

The examiner should indicate whether 
there is any ankylosis of the left wrist 
and indicate the applicable range of 
motion figures for the left including 
dorsiflexion and palmar flexion.  The 
examiner should also discuss whether the 
veteran has additional functional 
impairment above and beyond the 
limitation of motion objectively 
demonstrated, such as during times when 
his symptoms are most prevalent ("flare-
ups") due to the extent of his pain (and 
painful motion), weakness, premature or 
excess fatigability, and incoordination.  
DeLuca v. Brown, 8 Vet. App. at 204-7; 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005).  If arthritis is found, the 
examiner should indicate whether this is 
considered part of the service connection 
pathology.

If no opinion can be rendered, an 
explanation should be set forth 
discussing why a response is not possible 
or feasible.

If the veteran fails to report for the 
exam, the medical center should provide 
the RO with a certification as to the 
address where the notice letter was sent 
and provide a certification that it was 
not returned as undeliverable.

2.  Then, review the additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


